DETAILED CORRESPONDENCE
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3, and 5-20 are pending in the application. 
Applicant’s amendment to the claims, filed on October 6, 2022, is acknowledged. This listing of the claims replaces all prior versions and listings of the claims. 
Applicant’s amendment to the specification, filed on October 6, 2022, is acknowledged. 
Applicant’s remarks and declaration under 37 CFR 1.130(a) filed on October 6, 2022 in response to the non-final rejection mailed on July 6, 2022 have been fully considered.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 9-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on June 16, 2022.
Claims 1, 3, 5-8, and 13-20 are being examined on the merits. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on November 15, 2022 is in compliance with the provisions of 37 CFR 1.97. Accordingly, the IDS is being considered by the examiner.

Specification/Informalities
The use of the terms “GenBank”, “EMBL”, “ATCC”, and “Trizol” (see p. 27, line 27; p. 49, lines 9-10; and p. 54, line 6), which are trade names or marks used in commerce, have been noted in this application. The terms should be accompanied by the generic terminology; furthermore the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following each of the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
The objections to claims 5 and 6 for minor informalities are withdrawn in view of the applicant’s instant amendments to claims 5 and 6. 

Claim 15 is objected to in the recitation of “terreus Aspergillus”, which should be amended to recite “Aspergillus terreus”. 

Claim Rejections - 35 USC § 112(a)
The scope of enablement rejection of claims 1, 3, and 5-8 under 35 U.S.C. 112(a) is withdrawn in view of the applicant’s instant amendment to claim 1 to recite “Aspergillus pseudoterreus fungus capable of producing aconitic acid…wherein the endogenous cadA gene is genetically inactivated by complete or partial deletion mutation or by insertional mutation”. 

The written description rejection of claims 1, 3, and 5-8 under 35 U.S.C. 112(a) are withdrawn in view of the applicant’s instant amendment to claim 1 to recite “Aspergillus pseudoterreus fungus capable of producing aconitic acid…wherein the endogenous cadA gene is genetically inactivated by complete or partial deletion mutation or by insertional mutation”. 

Claim Rejections - 35 USC § 102/103
The rejection of claims 1 and 6-8 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Deng et al. (“Deletion Analysis of the Itaconic Acid Production Gene Cluster Components in Aspergillus pseudoterreus ATCC32359”, Poster presented at 40th Symposium on Biotechnology for Fuels and Chemicals, April 29-May2, 2018, Clearwater, FL; cited on the IDS filed on February 10, 2021) is withdrawn in view of the applicant’s submission of an attribution declaration under 37 CFR 1.130(a) and the corresponding remarks filed on October 6, 2022, which are sufficient to invoke a prior art exception under 35 U.S.C. 102(b)(1)(A) and disqualify Deng as prior art. 

The rejection of claims 1, 3, and 5-8 under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Holdom et al. (US Patent 4,740,464; cited on the IDS filed on February 10, 2021; hereafter “Holdom”) as evidenced by Tao, L. (“Engineering the Production of Itaconic Acid in Escherichia coli”, Dissertation, Rice University, 2011; cited on Form PTO-892), Deng et al. (Appl. Microbiol. Biotechnol. 104:3981-3992, 2020; cited on the IDS filed on February 10, 2021; hereafter “Deng2020”), UniProt Database Accession Number B3IUN8 (October 2017, 2 pages; cited on the IDS filed on February 10, 2021; hereafter “UniProt B3IUN8”), and GenBank Database Accession Number AB326105 (August 2008, 2 pages; cited on the IDS filed on February 10, 2021; hereafter “GenBank AB326105”) is withdrawn in view of the applicant’s instant amendment to claim 1 to recite “wherein the endogenous cadA gene is genetically inactivated by complete or partial deletion mutation or by insertional mutation”. There is no evidence of record that Holdom genetically inactivates a cadA gene by complete or partial deletion mutation or by insertional mutation. 

Claim Rejections - 35 USC § 103
Claims 3, 13-16, 19, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Holdom (supra) in view of Nielsen, J. (Appl. Microbiol. Biotechnol. 55:263-283, 2001; cited on the IDS filed on February 10, 2021; hereafter “Nielsen”), Steiger et al. (Frontiers Microbiol. 4:23, 2013, 5 pages; cited on the IDS filed on February 10, 2021; hereafter “Steiger”), and Tao (supra) and as evidenced by UniProt B3IUN8 (supra) and GenBank AB326105 (supra).
Claims 3, 13, 14, 19, and 20 are drawn to an isolated recombinant Aspergillus terreus fungus capable of producing aconitic acid, comprising:
a genetic inactivation of an endogenous cis-aconitic acid decarboxylase (cadA) gene,
wherein the endogenous cadA gene is genetically inactivated by complete or partial deletion mutation or by insertional mutation. 
Claim 15 is drawn to a composition comprising the isolated recombinant Aspergillus terreus fungus of claim 3. 
Claim 16 is drawn to a kit, comprising: 
the isolated recombinant Aspergillus terreus fungus of claim 3; and 
a medium for culturing the fungus.
The reference of Holdom discloses that known strains of Aspergillus terreus produce predominantly itaconic acid, while aconitic acid does not normally accumulate and no fermentation process for the production of aconitic acid on a commercial scale has ever been developed (column 1, lines 15-45). Holdom discloses an Aspergillus terreus strain produced by mutation of an itaconic acid-producing Aspergillus terreus strain that produces predominantly aconitic acid with no detectable quantities of itaconic acid (column 2, lines 4-18). 
The differences between Holdom and the claimed invention are:
Holdom does not explicitly disclose genetic inactivation of an endogenous cis-aconitic acid decarboxylase (cadA) gene by complete or partial deletion mutation or by insertional mutation as recited in claim 1; 
Holdom does not disclose the amino acid sequence encoded by the Aspergillus terreus cadA gene prior to genetic inactivation as recited in claims 13 and 19; and 
Holdom does not disclose the nucleotide sequence of the Aspergillus terreus cadA gene prior to genetic inactivation as recited in claims 14 and 20. 
The reference of Nielsen teaches that genetic engineering has enabled a far more rational approach to strain improvement that the classical approach (p. 263, column 2, top). Nielsen teaches that metabolic engineering can be used to eliminate undesired product formation by gene disruption (p. 268, Table 1, see particularly description of “Elimination or reduction of by-product formation”) and teaches gene deletion in various examples of metabolic engineering (see, e.g., p. 272, column 1, bottom and p. 275, column 2, middle). 
The reference of Steiger teaches that itaconic acid is formed by the enzymatic activity of a cis-aconitate decarboxylase (CadA) encoded by the cadA gene in A. terreus (p. 1, Abstract; Figure 1), noting that CadA activity constitutes the general pathway toward the formation of itaconic acid in nature (p. 2, column 1, bottom). According to Steiger, the activity of the CadA is crucial for the performance of the whole itaconic acid biosynthesis pathway (p. 3, column 1, bottom). Steiger teaches that the unique and crucial step in the biosynthesis pathway is the decarboxylation of cis-aconitic acid toward itaconic acid (p. 4, column 1, bottom).
The reference of Tao teaches that the cad gene of Holdom’s mutant Aspergillus terreus strain is suspected to have become non-functional and the mutant Aspergillus terreus strain accumulates cis-aconitate without further degradation (p. 13, top).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Holdom, Nielsen, Steiger, and Tao to make an A. terreus with a deletion of a cadA gene and a culture thereof (a culture thereof is interpreted as being encompassed by claims 15 and 16). One would have been motivated to do this in order to genetically engineer A. terreus for production of aconitic acid because Holdom taught a desire to make an A. terreus that produces aconitic acid rather than the undesired product of itaconic acid by a classical approach, Nielsen taught genetic engineering over a classical approach to eliminate the production of an undesired product by deletion of a gene encoding an enzyme involved in the production of the undesired product, Steiger teaches CadA encoded by the cadA gene as the critical enzyme for conversion of aconitic acid to itaconic acid, and Tao taught the cad gene of Holdom’s mutant Aspergillus terreus strain is suspected to have become non-functional with the consequence of accumulating cis-aconitate without further degradation. One would have had a reasonable expectation of success to delete the cadA gene in A. terreus because Holdom already taught an A. terreus that is mutated to produce cis-aconitic acid rather than itaconic acid and Steiger acknowledges that the crucial enzyme for conversion of cis-aconitic acid to itaconic acid is CadA, which is encoded by the cadA gene in A. terreus. 
Regarding claims 13 and 19, the combination of Holdom, Nielsen, Steiger, and Tao does not disclose the amino acid sequence encoded by Aspergillus terreus cadA gene prior to genetic inactivation. However, the amino acid sequence encoded by the cadA gene prior to genetic inactivation does not structurally and/or functionally limit the claimed Aspergillus terreus because the genetically inactivated cadA gene is not required to maintain any structural relationship to the cadA gene prior to genetic inactivation. Moreover, given that SEQ ID NO: 50 of this application is the amino acid sequence encoded by the Aspergillus terreus cadA gene, it follows that the Aspergillus terreus cadA gene prior to deletion would have encoded an amino acid sequence having at least 80% sequence identity to the amino acid sequence of SEQ ID NO: 50. 
Regarding claims 14 and 20, the combination of Holdom, Nielsen, Steiger, and Tao does not disclose the nucleotide sequence of the Aspergillus terreus cadA gene prior to genetic inactivation. However, the nucleotide sequence of the cadA gene prior to genetic inactivation does not structurally and/or functionally limit the claimed Aspergillus terreus because the genetically inactivated cadA gene is not required to maintain any structural relationship to the cadA gene prior to genetic inactivation. Moreover, given that SEQ ID NO: 49 of this application is the nucleotide sequence of the Aspergillus terreus cadA gene, it follows that the Aspergillus terreus cadA gene prior to deletion would have had a nucleotide sequence with at least 80% sequence identity to the nucleotide sequence of SEQ ID NO: 49. 
Therefore, the isolated recombinant Aspergillus terreus fungus, composition, and kit of claims 3, 13-16, 19, and 20 would have been obvious to one of ordinary skill in the art before the effective filing date. 

Claims 1, 5-8, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Holdom (supra) in view of Nielsen (supra), Steiger (supra), and Tao (supra) as applied to claims 3, 13-16, 19, and 20 above, and further in view of Samson et al. (Studies in Mycology 69:39-55, 2011; cited on the IDS filed on February 10, 2021; hereafter “Samson”). 
Claims 1, 5, 6, 17, and 18 are drawn to an isolated recombinant Aspergillus terreus fungus capable of producing aconitic acid, comprising:
a genetic inactivation of an endogenous cis-aconitic acid decarboxylase (cadA) gene,
wherein the endogenous cadA gene is genetically inactivated by complete or partial deletion mutation or by insertional mutation. 
Claim 15 is drawn to a composition comprising the isolated recombinant Aspergillus terreus fungus of claim 3. 
Claim 16 is drawn to a kit, comprising: 
the isolated recombinant Aspergillus terreus fungus of claim 3; and 
a medium for culturing the fungus.
The relevant teachings of Holdom, Nielsen, and Steiger as applied to claims 3, 13-16, 19, and 20 are set forth above. 
The combination of prior art does not teach or suggest Aspergillus pseudoterreus.
The reference of Samson teaches that Aspergillus pseudoterreus is formerly known as an Aspergillus terreus NRRL 4017 (p. 39, abstract).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings of Holdom, Nielsen, Steiger, and Samson to use Aspergillus terreus NRRL 4017 (i.e., Aspergillus pseudoterreus) for deletion of a cadA gene. One would have been motivated to do this in order to genetically engineer Aspergillus terreus NRRL 4017 (i.e., Aspergillus pseudoterreus) for production of aconitic acid. One would have had a reasonable expectation of success to use Aspergillus terreus NRRL 4017 (i.e., Aspergillus pseudoterreus) for deletion of a cadA gene because Samson taught that Aspergillus pseudoterreus is formerly known as an Aspergillus terreus NRRL 4017, Holdom already taught an A. terreus that is mutated to produce cis-aconitic acid rather than itaconic acid and Steiger acknowledges that the crucial enzyme for conversion of cis-aconitic acid to itaconic acid is CadA, which is encoded by the cadA gene in A. terreus. 
Regarding claim 5, the combination of Holdom, Nielsen, Steiger, and Tao does not disclose the amino acid sequence encoded by Aspergillus pseudoterreus cadA gene prior to genetic inactivation. However, the amino acid sequence encoded by the cadA gene prior to genetic inactivation does not structurally and/or functionally limit the claimed Aspergillus pseudoterreus because the genetically inactivated cadA gene is not required to maintain any structural relationship to the cadA gene prior to genetic inactivation. Moreover, given that SEQ ID NO: 52 of this application is the amino acid sequence encoded by the Aspergillus pseudoterreus cadA gene, it follows that the Aspergillus pseudoterreus cadA gene prior to deletion would have encoded an amino acid sequence having at least 80% sequence identity to the amino acid sequence of SEQ ID NO: 52. 
Regarding claims 6, 17, and 18, the combination of Holdom, Nielsen, Steiger, and Tao does not disclose the nucleotide sequence of the Aspergillus pseudoterreus cadA gene prior to genetic inactivation. However, the nucleotide sequence of the cadA gene prior to genetic inactivation does not structurally and/or functionally limit the claimed Aspergillus pseudoterreus because the genetically inactivated cadA gene is not required to maintain any structural relationship to the cadA gene prior to genetic inactivation. Moreover, given that SEQ ID NO: 59 and 92 of this application are nucleotide sequences of Aspergillus pseudoterreus cadA genes, it follows that the Aspergillus pseudoterreus cadA gene prior to deletion would have had a nucleotide sequence with at least 80% sequence identity to the nucleotide sequence of SEQ ID NO: 59 or 92. 
Therefore, the isolated recombinant Aspergillus pseudoterreus fungus, composition, and kit of claims 1, 5-8, 17, and 18 would have been obvious to one of ordinary skill in the art before the effective filing date. 

RESPONSE TO REMARKS: The applicant argues the cited references fail to demonstrate that the fungal strain of Holdom includes a cadA genetic inactivation by complete or partial deletion mutation or by insertional mutation as recited in the independent claims and thus fails to teach or suggest all of the claim limitations. 
The applicant’s argument is not found persuasive. The examiner acknowledges that the cited prior art does not demonstrate that the fungal strain of Holdom includes a cadA genetic inactivation by complete or partial deletion mutation or by insertional mutation. However, one would have recognized from the combined teachings of the prior art that inactivation of cadA correlates with the accumulation of aconitic acid and for the reasons set forth above, one would have been motivated to and would have had a reasonable expectation of success to make the claimed isolated recombinant fungus.
For these reasons, the claimed invention would have been prima facie obvious to one of ordinary skill in the art before the effective filing date. 

Claim Rejections - Double Patenting
Claims 1, 3, 5-8, and 13-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6, 11, and 12 of U.S. Patent No. 10,947,548 B2 (cited on the IDS filed on June 16, 2021). Although the claims at issue are not identical, they are not patentably distinct from each other.
Regarding claim 1 of this application, claim 4 of the patent recites (in relevant part) an isolated recombinant Aspergillus fungus capable of producing 3-hydroxypropionic acid (3-HP), comprising a genetic inactivation of an endogenous cis-aconitic acid decarboxylase (cadA) gene, wherein the endogenous cadA gene is genetically inactivated by complete or partial deletion mutation or by insertional mutation and claim 2 of the patent recites wherein the Aspergillus fungus is Aspergillus pseudoterreus.
Regarding claim 3 of this application, claim 4 of the patent recites (in relevant part) an isolated recombinant Aspergillus fungus capable of producing 3-hydroxypropionic acid (3-HP), comprising a genetic inactivation of an endogenous cis-aconitic acid decarboxylase (cadA) gene, wherein the endogenous cadA gene is genetically inactivated by complete or partial deletion mutation or by insertional mutation and claim 3 of the patent recites wherein the Aspergillus fungus is Aspergillus terreus.
Regarding claims 5, 13, and 19 of this application, claim 5 of the patent recites wherein the cadA gene prior to its genetic inactivation encodes a cis-aconitic acid decarboxylase with an amino acid sequence having at least 80% sequence identity to the amino acid sequence of SEQ ID NO: 50 or 52.
Regarding claims 6, 14, 17, 18, and 20 of this application, claim 6 of the patent recites wherein the cadA gene prior to its genetic inactivation comprises a coding sequence having at least 80% sequence identity to the nucleotide sequence of SEQ ID NO:49, 51, 59 or 92.
Regarding claim 7 of this application, claim 11 of the patent recites a composition comprising the isolated recombinant Aspergillus fungus of claim 1, and claim 2 of the patent recites wherein the Aspergillus fungus is Aspergillus pseudoterreus.
Regarding claim 8 of this application, claim 12 of the patent recites a kit, comprising: the isolated recombinant Aspergillus fungus of claim 1; and a medium for culturing the fungus, and claim 2 of the patent recites wherein the Aspergillus fungus is Aspergillus pseudoterreus.
Regarding claim 15 of this application, claim 11 of the patent recites a composition comprising the isolated recombinant Aspergillus fungus of claim 1, and claim 3 of the patent recites wherein the Aspergillus fungus is Aspergillus terreus.
Regarding claim 16 of this application, claim 12 of the patent recites a kit, comprising: the isolated recombinant Aspergillus fungus of claim 1; and a medium for culturing the fungus, and claim 3 of the patent recites wherein the Aspergillus fungus is Aspergillus terreus.
Therefore, claims 1, 3, 5-8, and 13-20 of this application are unpatentable over claims 1-6, 11, and 12 of the patent. 

RESPONSE TO REMARKS: The applicant argues the claims of the patent are directed to an Aspergillus fungus that is capable of producing 3-HP, while the claims of this application are directed to an Aspergillus fungus that can make aconitic acid and thus the claims are patentably distinct. 
The applicant’s argument is not found persuasive. There is no evidence of record that the claimed Aspergillus fungus of the patent does not produce aconitic acid. The inactivation of cadA results in the accumulation of aconitic acid and the claims of the patent recite a genetic inactivation of the endogenous cadA gene. According to MPEP 2112.01.I, when the structure of the reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Thus, although the claims of the patent do not explicitly recite the Aspergillus fungus produces aconitic acid, given that the Aspergillus fungus of the claims of the patent has a genetic inactivation of the endogenous cadA gene, it is presumed that the Aspergillus fungus of the claims of the patent produces aconitic acid.  
For these reasons, the claims of this application are unpatentable over the claims of the patent.

Claims 1, 5-8, 17, and 18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 19, and 20 of co-pending U.S. application 17/347,109 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other. The instant provisional rejection is necessitated by the information submitted in the IDS filed on November 15, 2022, particularly the claims of US 2021/0388399 A1, which is the publication of the reference application.  
Regarding claim 1 of this application, the claims of the reference application recite an isolated recombinant Aspergillus fungus comprising an exogenous nucleic acid molecule encoding aconitic acid exporter (aexA) operably linked to an exogenous promoter, thereby overexpressing the aexA in the fungus (claim 1), 
wherein the isolated recombinant Aspergillus fungus further comprises a genetically inactivated endogenous cis-aconitic acid decarboxylase (cadA) gene (claim 2),
wherein the endogenous cadA gene is genetically inactivated by complete deletion of the cadA gene, partial deletion of the cadA gene, or by insertional mutation of the cadA gene (claim 5), and
wherein the Aspergillus fungus is Aspergillus pseudoterreus (claim 3), and
wherein the isolated recombinant Aspergillus fungus of claim 1 produces aconitic acid (claim 21). 
Regarding claim 5 of this application, claim 6 of the reference application recites wherein the cadA gene prior to its genetic inactivation encodes a protein having at least 80% sequence identity to SEQ ID NO: 7 or SEQ ID NO: 9. SEQ ID NO: 7 and 9 of the reference application are the same as SEQ ID NO: 50 and 52, respectively, of this application.
Regarding claims 6, 17, and 18 of this application, claim 7 of the reference application recites wherein the cadA gene prior to its genetic inactivation comprises a coding sequence having at least 80% sequence identity to SEQ ID NO: 6, 8, 10 or 11. SEQ ID NO: 6, 8, 10 and 11 of the reference application are the same as SEQ ID NO: 49, 51, 59, and 92, respectively, of this application.
Regarding claim 7 of this application, claim 19 of the reference application recites a composition comprising the isolated recombinant Aspergillus fungus of claim 1.
Regarding claim 8 of this application, claim 20 of the reference application recites a kit, comprising: the isolated recombinant Aspergillus fungus of claim 1, and a medium for culturing the fungus, protoplast isolation buffer, osmotic wash buffer, polyethylene glycol, filtration material, antibiotic, or combinations thereof.
Therefore, claims 1, 5-8, 17, and 18 of this application are unpatentable over claims 1-3, 5-7, 19, and 20 of the reference application. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 3, 13-16, 19, and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-7, 19, and 20 of co-pending U.S. application 17/347,109 (reference application) in view of Samson (supra). Although the claims at issue are not identical, they are not patentably distinct from each other. The instant provisional rejection is necessitated by the information submitted in the IDS filed on November 15, 2022, particularly the claims of US 2021/0388399 A1, which is the publication of the reference application.  
Regarding claim 3 of this application, the claims of the reference application recite an isolated recombinant Aspergillus fungus comprising an exogenous nucleic acid molecule encoding aconitic acid exporter (aexA) operably linked to an exogenous promoter, thereby overexpressing the aexA in the fungus (claim 1), 
wherein the isolated recombinant Aspergillus fungus further comprises a genetically inactivated endogenous cis-aconitic acid decarboxylase (cadA) gene (claim 2),
wherein the endogenous cadA gene is genetically inactivated by complete deletion of the cadA gene, partial deletion of the cadA gene, or by insertional mutation of the cadA gene (claim 5), and
wherein the Aspergillus fungus is Aspergillus pseudoterreus (claim 3).
The difference between claim 3 of this application and the claims of the reference application is that the claims of the reference application do not recite the Aspergillus fungus is Aspergillus terreus.
The reference of Samson teaches that Aspergillus pseudoterreus is formerly known as an Aspergillus terreus NRRL 4017 (p. 39, abstract).
In view of the teachings of Samson, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention for the Aspergillus fungus of the claims of the reference application to be an Aspergillus terreus NRRL 4017. This is because Samson acknowledges that Aspergillus pseudoterreus and Aspergillus terreus NRRL 4017 are the same microorganism.  
Regarding claims 13 and 19 of this application, claim 6 of the reference application recites wherein the cadA gene prior to its genetic inactivation encodes a protein having at least 80% sequence identity to SEQ ID NO: 7 or SEQ ID NO: 9. SEQ ID NO: 7 and 9 of the reference application are the same as SEQ ID NO: 50 and 52, respectively, of this application.
Regarding claims 14 and 20 of this application, claim 7 of the reference application recites wherein the cadA gene prior to its genetic inactivation comprises a coding sequence having at least 80% sequence identity to SEQ ID NO: 6, 8, 10 or 11. SEQ ID NO: 6, 8, 10 and 11 of the reference application are the same as SEQ ID NO: 49, 51, 59, and 92, respectively, of this application.
Regarding claim 15 of this application, claim 19 of the reference application recites a composition comprising the isolated recombinant Aspergillus fungus of claim 1.
Regarding claim 16 of this application, claim 20 of the reference application recites a kit, comprising: the isolated recombinant Aspergillus fungus of claim 1, and a medium for culturing the fungus, protoplast isolation buffer, osmotic wash buffer, polyethylene glycol, filtration material, antibiotic, or combinations thereof.
Therefore, claims 3, 13-16, 19, and 20 of this application are unpatentable over claims 1-3, 5-7, 19, and 20 of the reference application in view of Samson. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Conclusion
Status of the claims:
Claims 1, 3, and 5-20 are pending.
Claims 9-12 are withdrawn from consideration.
Claims 1, 3, 5-8, and 13-20 are rejected.
No claim is in condition for allowance.
Applicant's amendment necessitated the new ground(s) of rejection under 35 U.S.C. 103 presented in this Office action. Applicant's submission of an IDS under 37 CFR 1.97(c) with the fee set forth in 37 CFR 1.17(p) on November 15, 2022 prompted the new ground of provisional obviousness-type double patenting rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 609.04(b).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID J STEADMAN whose telephone number is (571)272-0942. The examiner can normally be reached Monday to Friday, 7:30 AM to 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MANJUNATH N. RAO can be reached on 571-272-0939. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/David Steadman/Primary Examiner, Art Unit 1656